DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/766,731 application filed on 05/25/2020.
Claims 1-16 are currently pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-10, drawn to a laminate panel.
Group 2, claim(s) 11-15, drawn to a vehicle-mounted system.

Groups 1-2 lack unity of invention because even though the inventions of these groups require the technical feature of the panel recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eberspacher et al. (US 2007/0074755).  Particularly, Eberspacher discloses a laminate panel (figs. 3-8, the limitation for a vehicle is drawn to the intended use of the laminate panel) comprising:
a core member (310, 410 or 510) formed from a core material including a fiber and a binder (paragraph [0023] discloses the core member is made of fiberglass reinforced plastic or fiber reinforced polymeric mesh, which include the fiber and plastic or polymeric material as the claimed binder), the core member having:
a perimeter separating opposing upper and lower surfaces of the core member (figs. 3-8);
a channel (the core member shown in figs. 3-8 have multiple channels, including the claimed a channel) defined in the core material between an upper channel outlet at the upper surface and a lower channel outlet (figs. 3-8);
	an upper reinforcing skin member 414 affixed to the upper surface of the core member and defining an opening in communication with the upper channel outlet (fig. 6 shows the upper skin channel includes an opening in communication with the upper channel outlet);
	a flexible solar module (the combination of the solar cells 304 and the encapsulant material 306 constitutes the claimed solar module; additionally, the encapsulant 306 is made of EVA, which is flexible; therefore, collectively, the solar module is flexible) affixed to the upper reinforcing skin member (figs. 3-8);
	a lower reinforcing skin member 416 affixed to the lower surface of the core member (fig. 4); and
	an electrical conduit (fig. 6 shows the conduit through which electrical wires are directed) extending from the flexible solar module to the lower channel outlet via the opening, the upper channel outlet and the channel (figs. 6-8).
For the reasons above, it is concluded that the common technical feature between groups 1 and 2 is not a special technical feature because the common technical feature is taught by Eberspacher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/17/2021